El Juez Presidente Su. Hebnández
emitió la opinion déi tribunal.
Con fecha 17 de mayo de 1901 José Loreto Ríos y Ramírez de Arellano otorgó testamento en la Villa de Arecibo ante el Notario Don Juan Zacarías Rodríguez, en que declaró estar casado con Antonia Villafaña y Torrado en la que había procreado 12 hijos, siete varones y cinco hembras, y no haber aportado ni él ni su esposa bienes al matrimonio, por lo que los que aparecieran después de su muerte debían considerarse adquiridos durante la sociedad de gananciales,«habiendo insti-tuido a sus 12 hijos por sus únicos y universales herederos sin perjuicio de la cuota vidual que en usufructo correspon-día a la esposa Antonia Villafaña.
José Loreto Ríos y Ramírez de Arellano falleció en 3 de febrero del año 1907, y anteriormente, o sea en 2 de marzo de 1904, había fallecido una de sus hijas.
Presentado al Registrador de la Propiedad de Arecibo 'en 11 de febrero del año corriente el testamento de José Loretó Ríos en unión de otros documentos, para que se inscribiera en común proindiviso y en la proporción de una mitad para la viuda y la otra mitad entre los once hijos, por iguales par-tes, una finca rústica compuesta de 101 cuerdas,- radicada en' el barrio de Don Alonso, término municipal de Utuado, la que aparecía inscrita en dicho registro a favor de José Loreto. Ríos, el registrador denegó la inscripción por resultar que la expresada finca pertenece a la sociedad legal de ganan-ciales llevada por José Loreto Ríos con Antonia Villafaña. *744y no procedía, por tanto, la inscripción de partes alícuotas o determinadas de ella, sin que previamente se practicaran la liquidación de dicha sociedad y la adjudicación en documento público a los causahabientes de la parte ganancial, luego de deducidas las cargas o deudas de la repetida sociedad.
Fue presentado nuevamente al registro el mismo testa-mento de que se deja hecho mérito en unión de otros documen-tos, para que la misma finca de que se trata se inscribiera en común y proindiviso a favo'r de la viuda e hijos del finado José Loreto Ríos, a título de gananciales y usufructo en cuanto a la primera y por herencia en cuanto a los demás, y el regis-trador . denegó también la inscripción solicitada por medio de nota que copiada a la letra dice así:
“Denegada la inscripción a que se contrae la anterior nota de pre-sentación, porque resultando que la linca a que se refiere dicha nota, pertenece a la sociedad legal de gananciales llevada por Don José Loreto Ríos 'y Ramírez de Arellano con Doña Antonia Villafaña Torrado, no procede la inscripción en forma alguna a favor de la viuda y heredero^, sin que previamente se practique la liquidación de aquella sociedad con arreglo a las disposiciones del Código Civil, sec-ción 7a., capítulo 4°., libro 4°., y la adjudicación hecha en documento público a los causahabientes de la parte ganancial, luego de deducidas las cargas o deudas de dicha sociedad, según los artículos 1334 y 1337 de dicho código; y siendo tal defecto insubsanable, se deniega por tal fundamento la inscripción solicitada; y en cumplimiento de lo establecido' por la sección 7a. de la ley de 1°. de marzo de 1902, fué tomada la anotación preventiva que tendrá efecto legal durante ciento veinte días de su fecha, al folio 118 del tomo 94 de Utuado, finca número 3546 duplicado, anotación letra E. Arecibo, 24 abril, 1913. José Marcial López, Registrador.”
Esa nota ha sido recurrida en tiempo oportuno y está hoy sometida a nuestra consideración y decisión.
La cuestión envuelta en el presente recurso ha sido ya resuelta por este Tribunal Supremo en los casos de la Sucesión Dávila v. El Registrador de la Propiedad, 15 D. P. R., 669, y de Quiñones v. El Registrador de la Propiedad, 16 D. P. R., 16. En ambos casos lo mismo que en el sometido *745a nuestra consideración, fueron denegadas las inscripciones por no haberse hecho la liquidación de los bienes de la socie-dad de gananciales a que pertenecían las fincas cuya inscrip-ción se pretendía.
Al resolver los dos primeros casos, dijimos:
“ * * * para inscribir el derecho hereditario basta con presentar el documento auténtico en que tal derecho conste, siempre que se reú-nan estas dos circunstancias: primera, que los bienes hereditarios consten inscritos a favor del causante, como sucede en el presente caso, y segunda, que haya un solo heredero o varios que soliciten la inscripción proindiviso. t)e modo que sólo puede exigirse la escritura de inventario, división y adjudicación cuando lo que pretenden los herederos es que se inscriba la participación de los bienes relictos, mas nó cuando, partiendo del hecho de la proindivisión, sólo quieren conste en el registro su derecho hereditario con respecto a fincas inscritas a nombre de su causante. Con esta doctrina, sustentada por las resoluciones de 13 de marzo de 1885 y 25 de febrero de 1888, resulta inscribible el derecho hereditario de determinada persona a continuación de la inscripción de la finca que consta'ser del causante y se describe en la solicitud.”
En la resolución de la Dirección General de los Registros de España de 25 de febrero de 1888 se establece que es indisputable el derecho que asiste a todo condueño para inscribir su participación en la cosa común y que, por tanto, mientras está proindiviso el caudal hereditario, cada uno de los co-herederos puede obtener la inscripción de la parte alícuota que le corresponda, presentando ál efecto el testamento con la certificación.de óbito del testador o la declaración judicial de herederos.
Ciertamente que el artículo 20 de la Ley Hipotecaria dis-pone que para inscribir o anotar los títulos en que se trans: fiera o grave el dominio o la posesión de bienes inmuebles o derechos reales deberá constar previamente inscrito o ano-tado el derecho de la persona que otorgue o en cuyo nombre se baga la transmisión o gravamen. En el presente caso la finca rústica de que se trata aparece inscrita en el Registro de *746la Propiedad de Areeibo a favor de José Loreto Eíos y siendo, como es, bien ganancial adquirido en sociedad con sn esposa Antonia Villafaña, lia de entenderse inscrita a favor de la so-ciedad de gananciales de la qne nno y otro cónyuge eran partes.
Disuelta la sociedad de gananciales por muerte de José Loreto Eíos, sus herederos o causahabientes vinieron a com-partir con la viuda Antonia Villafaña los derechos correspon-dientes a ambos cónyuges en la sociedad expresada, cuyos derechos en verdad no pueden fijarse sino mediante la liqui-dación de dicha sociedad. De ahí que sin esa liquidación el cónyuge supérstite no pueda disponer cual si fueran propios del todo o parte determinada de los bienes que tengan el carácter de gananciales.
Opinamos que así como no es necesaria la liquidación de la herencia para que pueda inscribirse el derecho hereditario a favor de los herederos de una persona, también puede inscri-birse a favor del cónyuge sobreviviente la parte que pueda co-rresponderá en los bienes gananciales,bien en concepto de usu-fructo legal, bien por razón de gananciales. Por supuesto que tales inscripciones estarán sujetas al resultado de la liquida-ción de la herencia y de la sociedad de gananciales.
La viuda de José Loreto Ríos tiene derecho a participar de los bienes de la sociedad de gananciales, ya por concepto de gananciales ya por razón de usufructo vidual, y sus hijos tienen derecho a los bienes de su difnnto padre por título hereditario. Esos derechos pueden ser inscritos en el registro.
Procede la revocación de la nota recurrida y que se lleve a cabo la inscripción denegada.

Revocada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.